DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/09/2021 has been entered. Claim 12 has been cancelled. Claims 1, 11, and 17 have been amended. Claims 1-11 and 13-20 are pending. 
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 17, applicant argues on page 6 of the Remarks that, Kumazawa does not disclose, among other things, a computer input device including a ball holder "having a continuous track along an exterior face of the ball holder,"
In response to the applicant’s argument, examiner respectfully disagrees. Kumazawa describes continuous track along an exterior of the ball holder in fig. 3, 6B, 7B and paragraph 49, “a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502. When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released. Since the recess portions 502 are formed at the predetermined intervals, such fitting/releasing operation is repeated every time the user rotates the dial 63 through a predetermined angle” Some part of the track of first casing 5, especially in fig. 3, depicts smooth track without interval recess portion 502. Besides both tracks of the first casing, with and without interval recess portion form a continuous circumferential track along an exterior face of the ball holder. 
Regarding claims 1 and 17, applicant argues on pages 7-9 of the Remarks that, Kumazawa does not disclose a scroll ring "having at least projection along an interior face of the scroll ring, the at least one projection configured to be received in the track of the ball holder to guide the scroll ring."
In response to the applicant’s argument, examiner respectfully disagrees. Kumazawa describes scroll ring with projection along an interior face in fig. 6A, 7A and paragraph 49, “When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released.” Paragraph 50 further describes, “In addition, the mechanism to be used is not limited to that which produces a resistance by using elastic members and recess/projection portions. For example, it is possible to use a mechanism which produces a resistance by using recess portions and projection portions or projection portions and projection portions.” The elastic member 620 of the dial is interpreted as the projection portion. It is in the inner face of the scroll ring and it fits in the recess portion of the first case.
Regarding claim 11, applicant argues on pages 7-9 of the Remarks that, Kumazawa does not disclose "wherein the first portion is constructed from a first material, the second portion is constructed from a second material that is different than the first material, and the first material is more rigid than the second material." Further, tegral single-piece. Kumazawa and Varga, as the references, either alone or in combination, fail to teach or suggest each and every element of the claim.”
In response to the applicant’s argument, examiner respectfully disagrees. Kumazawa describes scroll ring in fig. 3-4 and paragraph 45, “The dial 63 is an operation device which is provided, for example, along the outer circumference of the ring 62 so as to be rotatable relative to an upper base portion 60” Kumazawa does not explicitly disclose, “the scroll ring including a first portion and a second portion formed as an integral single-piece, wherein the first portion is constructed from a first material, the second portion is constructed from a second material that is different than the first material, and the first material is more rigid than the second material” Varga remedies the deficiency of Kumazawa in fig. 6-7 and column 3, line 42-59, “finger ring 52 is made of elastic materials. Bumps 58 are preferably made of rubberized material or hard plastic so as to provide a more tangible tactile feel.” Column 4, line 3-26 also describes, “bearing ring 54 is made of a low friction and elastic material. It is advantageous to make bearing ring 54 using a low friction material. Shutter ring 56 is also made of elastic materials” Column 6, line 2-6 further describes, “three rings 52, 54, 56 can be integrally molded together to form annular ring 50. Alternatively, any combinations of two of three rings 52, 54, 56 can also be integrally molded together and be engageably attached to the remaining ring to form annular ring 50.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize an elastic material since it has been In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate multiple elements of a pointing device having different material as taught by Varga with the point device as disclose by Kumazawa. The motivation to combine the Varga reference is to provide a more tangible tactile feel and create less friction during rotation. Examiner asserts that the combination of Kumazawa and Varga describes the above limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 17, and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kumazawa et al (US Pub. 20110241994).
Regarding claim 1, Kumazawa discloses:
A computer input device, (at least refer to fig. 1 and paragraph 30. Describes a trackball device 3) comprising: 
A housing having an opening, (at least refer to fig. 3 and paragraph 38. Describes the lower base portion 50 is a housing which has an almost box-like shape as a whole and includes an opening portion 500
A ball holder supported relative to the housing and being concentric with the opening, (at least refer to fig. 3 and paragraph 39. Describes the housing portion 501 houses the ball 4 while at least part of the ball 4 is exposed from the opening portion 500) the ball holder having a continuous track along an external face of the ball holder, (at least refer to fig. 3, 6B, 7B and paragraph 49. Describes a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502. When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released. Since the recess portions 502 are formed at the predetermined intervals, such fitting/releasing operation is repeated every time the user rotates the dial 63 through a predetermined angle. Fig. 3 depicts smooth track without interval recess portion 502. Besides both tracks of the first casing, with and without interval recess portion form a continuous circumferential track along an exterior face of the ball holder); 
A ball positioned within the ball holder and extending through the opening in the housing, the ball movable relative to the ball holder, (at least refer to fig. 3 and paragraph 36. Describes the ball 4 is a sphere which is housed in the first casing 5 so as to be at least partly exposed and being rotatable
A scroll ring concentric with and rotatable relative to the ball holder, (at least refer to fig. 3-4 and paragraph 44. Describes the ring 62 is, for example, provided along the opening portion 600 of the upper base portion 60. Rotating or vertically moving the ring 62 in a predetermined direction can rotate or vertically move the upper joining portion 66 in the same direction) the scroll ring having at least one projection along an interior face of the scroll ring, the at least one projection configured to be received in the track of the ball holder to guide the scroll ring, (at least refer to fig. 3, 6-7 and paragraph 49-50. Describes a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502. When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released. Para. 50, describes: In addition, the mechanism to be used is not limited to that which produces a resistance by using elastic members and recess/projection portions. For example, it is possible to use a mechanism which produces a resistance by using recess portions and projection portions or projection portions and projection portions. The elastic member 620 of the dial is interpreted as the projection portion. It is in the inner face of the scroll ring and it fits in the recess portion of the first case).
Regarding claim 17
A method for manufacturing a computer input device, (at least refer to fig. 3 and paragraph 26. Describes there is provided a trackball device provided for an operation panel of a predetermined computer, the device comprising a first casing including a housing portion, a ball rotatably housed in the housing portion) the method comprising: 
Providing a housing having an opening, (at least refer to fig. 3 and paragraph 38. Describes the lower base portion 50 is a housing which has an almost box-like shape as a whole and includes an opening portion 500); 
Positioning a ball support within the housing adjacent the opening, (at least refer to fig. 3 and paragraph 39. Describes the housing portion 501 houses the ball 4 while at least part of the ball 4 is exposed from the opening portion 500); 
Positioning a ball on the ball support within the housing such that a portion of the ball extends through the opening in the housing, (at least refer to fig. 3 and paragraph 39. Describes the housing portion 501 houses the ball 4 while at least part of the ball 4 is exposed from the opening portion 500); 
Releasably securing a ball holder to the ball support to inhibit removal of the ball from the housing, the ball holder having a track along an exterior face of the ball holder, (at least refer to fig. 3, 6B, 7B and paragraph 49. Describes a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502. When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released. Since the recess portions 502 are formed at the predetermined intervals, such fitting/releasing operation is repeated every time the user rotates the dial 63 through a predetermined angle); and 
Coupling a scroll ring to the ball holder such that a first end of the scroll ring is positioned in the housing and a portion of the scroll ring opposite the first end is exterior to the housing and surrounds the ball holder, (at least refer to fig. 3, 6B and paragraphs 53, 49. Describes the upper joining portion 66 has a structure directly or indirectly coupled to the ring 62, and is threadably engaged or fitted with the lower joining portion 55 of the first casing when the user mounts the second casing 6 on the first casing 5. Para. 49, describes: a contact area of the dial 63 with the first casing 5 is provided with an elastic member (e.g., a spring) 620. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502)
The scroll ring having at least one projection along an interior face of the scroll ring that is received in the track of the scroll ring, (at least refer to fig. 3, 6-7 and paragraph 49-50. Describes a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502. When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released. Para. 50, describes: In addition, the mechanism to be used is not limited to that which produces a resistance by using elastic members and recess/projection portions. For example, it is possible to use a mechanism which produces a resistance by using recess portions and projection portions or projection portions and projection portions. The elastic member 620 of the dial is interpreted as the projection portion. It is in the inner face of the scroll ring and it fits in the recess portion of the first case).
Regarding claim 2, Kumazawa discloses:
A controller positioned within the housing and in communication with the ball and the scroll ring to control the movement of a cursor on a computer screen, (at least refer to fig. 2, 6A and paragraph 54. Describes the control processor 28 controls the display position and the like of the cursor displayed on, for example, the monitor 14 based on instructions input by the operation of the ball 4 and dial 63).
Regarding claim 3, Kumazawa discloses:
A ball support at least partially positioned within the housing, wherein the ball holder is coupled to the ball support, (at least refer to fig. 3 and paragraph 39. Describes the housing portion 501 houses the ball 4 while at least part of the ball 4 is exposed from the opening portion 500).
Regarding claim 4
Wherein the ball support defines a channel that receives and guides a portion of the scroll ring, (at least refer to fig. 3 and paragraph 41. Describes the lower joining portion 55 is threadably engaged or fitted with the upper joining portion of the second casing when the second casing 6 is mounted on the first casing 5).
Regarding claim 5, Kumazawa discloses:
Wherein the ball support including a recess having a groove and the ball holder includes a hook, the hook being received within the groove to secure the ball holder relative to the ball support, (at least refer to fig. 3, 6-7 and paragraph 49-50. Describes a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502. When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released. Para. 50, describes: For example, it is possible to use a mechanism which produces a resistance by using recess portions and projection portions or projection portions and projection portions).
Regarding claim 10, Kumazawa discloses:
Wherein the track is positioned exterior to the housing, (at least refer to fig. 6B, 7B and paragraph 49. Describes a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals).
Regarding claim 20, Kumazawa discloses:
Wherein the scroll ring includes at least one projection, and wherein coupling the scroll ring to the ball holder includes receiving the at least one projection in the track to rotatably couple the scroll ring to the track, (refer to fig. 3, 6-7 and paragraph 49-50. Describes a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502. When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released. Para. 50, describes: For example, it is possible to use a mechanism which produces a resistance by using recess portions and projection portions or projection portions and projection portions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 11, 13-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa et al (US Pub. 20110241994) in view of Varga et al (US Patent 6525714).
Regarding claim 11, Kumazawa discloses:
A computer input device, (at least refer to fig. 1 and paragraph 30. Describes a trackball device 3) comprising: 
A housing having an opening, (at least refer to fig. 3 and paragraph 38. Describes the lower base portion 50 is a housing which has an almost box-like shape as a whole and includes an opening portion 500); 
A ball holder supported relative to the housing and being concentric with the opening, at least a portion of the ball holder being positioned exterior to the housing, (at least regarding fig. 3 and paragraphs 38-39, 49. Describes the lower base portion 50 is a housing which has an almost box-like shape as a whole and includes an opening portion 500 and housing portion 501 in the upper portion. The housing portion 501 houses the ball 4 while at least part of the ball 4 is exposed from the opening portion 500. Para. 49, describes: a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The recess portion 502 is interpreted to be expose from the housing);
A ball supported by the ball holder and rotatable relative to the housing, at least a portion of the ball extending through the opening, (at least refer to fig. 3 and paragraphs 26, 39. Describes a ball rotatably housed in the housing portion. Para. 39, describes: the housing portion 501 houses the ball 4 while at least part of the ball 4 is exposed from the opening portion 500); 
A scroll ring concentric with the opening and rotatable about the ball, (at least refer to fig. 3-4 and paragraph 44. Describes the ring 62 is, for example, provided along the opening portion 600 of the upper base portion 60. Rotating or vertically moving the ring 62 in a predetermined direction can rotate or vertically move the upper joining portion 66 in the same direction) 
A controller positioned within the housing and in communication with the ball and the scroll ring to control the movement of a cursor on a computer screen, (at least refer to fig. 2, 6A and paragraph 54. Describes the control processor 28 controls the display position and the like of the cursor displayed on, for example, the monitor 14 based on instructions input by the operation of the ball 4 and dial 63); 
Scroll ring plurality of slits, (at least refer to fig. 5 and paragraph 45. Describes the dial 63 is an operation device which is provided, for example, along the outer circumference of the ring 62 so as to be rotatable relative to an upper base portion 60. Figure depicts multiple slits)
Kumazawa does not explicitly disclose:
the scroll ring including a first portion and a second portion formed as an integral single-piece, wherein the first portion is constructed from a first material, the second portion is constructed from a second material that is different than the first material, and the first material is more rigid than the second material, the first portion extending from the ball holder through the opening and the second 
Wherein movement of the scroll ring causes movement of the plurality of slits
Wherein movement of the plurality of slits generates signals that are sent to the controller
Varga teaches:
The scroll ring including a first portion and a second portion formed as an integral single-piece, (at least refer to fig. 6-7 and Column 6, line 2-6 describes three rings 52, 54, 56 can be integrally molded together to form annular ring 50. Alternatively, any combinations of two of three rings 52, 54, 56 can also be integrally molded together and be engageably attached to the remaining ring to form annular ring 50) wherein the first portion is constructed from a first material, the second portion is constructed from a second material that is different than the first material, and the first material is more rigid than the second material, (at least refer to fig. 6-7 and column 3, line 42-59. Describes finger ring 52 is made of elastic materials. Bumps 58 are preferably made of rubberized material or hard plastic so as to provide a more tangible tactile feel. Column 4, line 3-26. Describes bearing ring 54 is made of a low friction and elastic material. It is advantageous to make bearing ring 54 using a low friction material. Shutter ring 56 is also made of elastic materials) the first portion extending from the ball holder through the opening and the second portion being positioned on an exterior of the housing, (at least refer to fig. 6-7 and columns 3-4, line 64-69, line 1-2. Describes the inner diameter of finger ring 52 is designed in such a way that it is smaller than the diameter of rotatable ball 14. As will be more fully explained below, by having a relatively smaller inner diameter, finger ring 52 is easily removable for cleaning or maintenance. Column 4, line 39-45 describes shutter ring 56 has a number of springs 66. In a preferred embodiment, springs 66 are integrally formed with shutter ring 56. As will be explained later, springs 66 bear against the underside of housing 12, in particular, the circular groove 17 on the bottom surface of the rim 15, to provide further control to a user when rotating annular ring 50) the first portion having a plurality of slits positioned within the housing, (at least refer to fig. 6-7 and column 4, line 20-26. Describes located on the top surface of shutter ring 56 are slits 64 that function as a shutter and aperture system for a couple of optical switches 80)
Wherein movement of the scroll ring causes movement of the plurality of slits, (at least refer to fig. 6-7 and column 4, line 22-26. Describes when shutter ring 56 is rotated, slits 64 generate certain optical signals which optical switches 80 capture and then transfer to a control circuit 88. Preferably, two optical switches are used to decode both the magnitude and direction of rotation)
Wherein movement of the plurality of slits generates signals that are sent to the controller, (at least refer to fig. 6-7 and column 4, line 22-26. Describes when shutter ring 56 is rotated, slits 64 generate certain optical signals which optical switches 80 capture and then transfer to a control circuit 88. Preferably, two optical switches are used to decode both the magnitude and direction of rotation).
The two references are analogous art because they both relate with the same field of invention of pointing device for a computer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate multiple elements of a pointing device having different material as taught by Varga with the point device as disclose by Kumazawa. The motivation to combine the Varga reference is to provide a more tangible tactile feel and create less friction during rotation.
It would have been also obvious to one having ordinary skill in the art at the time the invention was made to utilize an elastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Kumazawa disclose:
Scroll ring, (at least refer to fig. 3-4 and paragraph 45. Describes the dial 63 is an operation device which is provided, for example, along the outer circumference of the ring 62 so as to be rotatable relative to an upper base portion 60)
Kumazawa does not explicitly disclose:
Wherein the scroll ring includes a first portion and a second portion formed as a single-piece, the first portion extending through the opening, and the second portion being positioned on an exterior of the housing.
Varga teaches:
Wherein the scroll ring includes a first portion and a second portion formed as a single-piece, (at least refer to fig. 6-7 and Column 6, line 2-6 describes three rings 52, 54, 56 can be integrally molded together to form annular ring 50. Alternatively, any combinations of two of three rings 52, 54, 56 can also be integrally molded together and be engageably attached to the remaining ring to form annular ring 50) the first portion extending through the opening, and the second portion being positioned on an exterior of the housing, (at least refer to fig. 6-7 and columns 3-4, line 64-69, line 1-2. Describes the inner diameter of finger ring 52 is designed in such a way that it is smaller than the diameter of rotatable ball 14. As will be more fully explained below, by having a relatively smaller inner diameter, finger ring 52 is easily removable for cleaning or maintenance. Column 4, line 39-45 describes shutter ring 56 has a number of springs 66. In a preferred embodiment, springs 66 are integrally formed with shutter ring 56. As will be explained later, springs 66 bear against the underside of housing 12, in particular, the circular groove 17 on the bottom surface of the rim 15, to provide further control to a user when rotating annular ring 50).
Regarding claim 6, refer to the motivation of claim 11.
Regarding claim 7, Kumazawa does not explicitly disclose:
Wherein the first portion includes a first end positioned on a first side of the opening within the housing and a second end positioned on a second side of the opening exterior to the housing.
Varga teaches:
Wherein the first portion includes a first end positioned on a first side of the opening within the housing and a second end positioned on a second side of the opening exterior to the housing, (at least refer to fig. 6-7 and columns 3-4, line 64-69, line 1-2. Describes the inner diameter of finger ring 52 is designed in such a way that it is smaller than the diameter of rotatable ball 14. As will be more fully explained below, by having a relatively smaller inner diameter, finger ring 52 is easily removable for cleaning or maintenance. Column 4, line 39-45 describes shutter ring 56 has a number of springs 66. In a preferred embodiment, springs 66 are integrally formed with shutter ring 56. As will be explained later, springs 66 bear against the underside of housing 12, in particular, the circular groove 17 on the bottom surface of the rim 15, to provide further control to a user when rotating annular ring 50)
Regarding claim 7, refer to the motivation of claim 11.
Regarding claim 8, Kumazawa discloses:
Wherein a plurality of slits is positioned at the first end of the first portion, and the at least one projection is positioned adjacent the second end of the first portion, (at least refer to fig. 5-6 and paragraphs 45, 49. Describes the dial 63 is an operation device which is provided, for example, along the outer circumference of the ring 62 so as to be rotatable relative to an upper base portion 60. Para. 49, describes:  When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. Figures depict multiple slits on top and projection below
Regarding claim 9, Kumazawa does not disclose:
Wherein the first portion is constructed from a first material, the second portion is constructed from a second material that is different that the first material, and the first material is more rigid than the second material.
Varga teaches:
Wherein the first portion is constructed from a first material, the second portion is constructed from a second material that is different that the first material, and the first material is more rigid than the second material, (at least refer to fig. 6-7 and column 3, line 42-59. Describes finger ring 52 is made of elastic materials. Bumps 58 are preferably made of rubberized material or hard plastic so as to provide a more tangible tactile feel. Column 4, line 3-26. Describes bearing ring 54 is made of a low friction and elastic material. It is advantageous to make bearing ring 54 using a low friction material. Shutter ring 56 is also made of elastic materials).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize an elastic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 13, Kumazawa does not disclose:
Wherein the first portion is constructed from nylon, and the second portion is constructed from thermoplastic elastomer.
Varga teaches:
Wherein the first portion is constructed, and the second portion is constructed, (at least refer to fig. 6-7 and column 3, line 42-59. Describes finger ring 52 is made of elastic materials. Bumps 58 are preferably made of rubberized material or hard plastic so as to provide a more tangible tactile feel. Column 4, line 3-26. Describes bearing ring 54 is made of a low friction and elastic material. It is advantageous to make bearing ring 54 using a low friction material. Shutter ring 56 is also made of elastic materials).
Varga does not teach:
first portion is constructed from nylon, and the second portion is constructed from thermoplastic elastomer
It would have been an obvious matter of design choice to constructed from nylon and thermoplastic elastomer since the applicant has not disclosed that portions constructed from nylon and thermoplastic elastomer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the portions constructed from referenced material.
Regarding claim 14, Kumazawa discloses:
the plurality of slits being positioned at the first end, the second portion being concentric with the second end, (at least refer to fig. 5-6 and paragraphs 45, 49. Describes the dial 63 is an operation device which is provided, for example, along the outer circumference of the ring 62 so as to be rotatable relative to an upper base portion 60. Para. 49, describes:  When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. Figures depict multiple slits on top and projection below
Kumazawa does not disclose:
Wherein the first portion includes a first end positioned on a first side of the opening within the housing and a second end positioned on a second side of 11Attorney Docket No. 010399-9514-USO1 the opening exterior to the housing
Varga teaches:
Wherein the first portion includes a first end positioned on a first side of the opening within the housing and a second end positioned on a second side of 11Attorney Docket No. 010399-9514-USO1 the opening exterior to the housing. (at least refer to fig. 6-7 and columns 3-4, line 64-69, line 1-2. Describes the inner diameter of finger ring 52 is designed in such a way that it is smaller than the diameter of rotatable ball 14. As will be more fully explained below, by having a relatively smaller inner diameter, finger ring 52 is easily removable for cleaning or maintenance. Column 4, line 39-45 describes shutter ring 56 has a number of springs 66. In a preferred embodiment, springs 66 are integrally formed with shutter ring 56. As will be explained later, springs 66 bear against the underside of housing 12, in particular, the circular groove 17 on the bottom surface of the rim 15, to provide further control to a user when rotating annular ring 50)
Regarding claim 14, refer to the motivation of claim 11.
Regarding claim 15, Kumazawa discloses:
Wherein the ball holder is concentric with the second portion of the scroll ring, (at least regarding fig. 3 and paragraphs 38-39, 49. Describes the lower base portion 50 is a housing which has an almost box-like shape as a whole and includes an opening portion 500 and housing portion 501 in the upper portion. The housing portion 501 houses the ball 4 while at least part of the ball 4 is exposed from the opening portion 500. Para. 49, describes: a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals).
Regarding claim 16, Kumazawa discloses:
Wherein the scroll ring includes a projection extending therefrom and the ball holder has a track, and wherein the track receives the projection to guide the scroll ring circumferentially about the ball holder, (refer to fig. 3, 6-7 and paragraph 49-50. Describes a contact area of the first casing 5 with the dial 63 has recess portions (concave portions) 502 formed along the opening portion 500 at predetermined intervals. The second casing 6 is mounted on the first casing 5 so as to set the elastic member 620 at the same level as that of the recess portions 502. When the user rotates the dial 63, portions of the elastic member 620 are fitted in the recess portions 502. When the user further rotates the dial 63, the fitting state is released. Para. 50, describes: For example, it is possible to use a mechanism which produces a resistance by using recess portions and projection portions or projection portions and projection portions).
Regarding claim 18, Kumazawa does not disclose:
Forming the scroll ring as a single-piece by double injection molding.
Varga teaches:
Forming the scroll ring as a single-piece by double injection molding, (refer to fig. 8 and column 6, line 2-6. Describes three rings 52, 54, 56 can be integrally molded together to form annular ring 50).
The two references are analogous art because they both relate with the same field of invention of pointing device for a computer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the forming of the scroll ring through molding as taught by Varga with the point device as disclose by Kumazawa. The motivation to combine the Varga reference is to provide design flexibility and enhance strength.
Regarding claim 19, Kumazawa does not disclose:
Wherein forming the scroll ring by double injection molding includes: forming a first portion from a first material, the first potion defining the first end positioned in the housing, and forming a second portion from a second material that is different than the first material, the second portion being exterior to the housing, the first material being more rigid than the second material.
Varga teaches:
Wherein forming the scroll ring by double injection molding, (refer to fig. 8 and column 6, line 2-6. Describes three rings 52, 54, 56 can be integrally molded together to form annular ring 50) includes: forming a first portion from a first material, the first potion defining the first end positioned in the housing, and forming a second portion from a second material that is different than the first material, the second portion being exterior to the housing, the first material being more rigid than the second material, (at least refer to fig. 6-7 and column 3, line 42-59. Describes finger ring 52 is made of elastic materials. Bumps 58 are preferably made of rubberized material or hard plastic so as to provide a more tangible tactile feel. Column 4, line 3-26. Describes bearing ring 54 is made of a low friction and elastic material. It is advantageous to make bearing ring 54 using a low friction material. Shutter ring 56 is also made of elastic materials).
Regarding claim 19, refer to the motivation of claim 18.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/24/2022